Citation Nr: 1809316	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hyperthyroidism.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1988 to December 1988, from October 2001 to September 2002, and from February 2003 to February 2004.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case has been returned to the RO in Houston, Texas.       

In November 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.  

The Veteran is seeking service connection for bilateral shin splints.  The Veteran contends that his shin splints developed early in his military career when he was in technical school, due to marching and the fit of his boots.  The Veteran has testified that he sought medical care for shin splints twice during service.  However, as he was only given Motrin for the pain, he started buying the medication himself and stopped visiting the clinic.  Consistent with this testimony, service treatment records show that the Veteran presented for medical care in September 1988 with complaints of shin splints that had persisted for several weeks.  He was told to stretch and ice his shins and was given Motrin.  A March 1989 medical examination report noted that the Veteran's shin splints had resolved.  However, the Veteran attests that the condition has never resolved and he continues to suffer from shin splints after walking for long periods of time.  

Pursuant to his claim, the Veteran was afforded a VA knee and lower leg conditions examination in November 2016.  The VA examiner diagnosed the Veteran with bilateral shin splints and bilateral patellofemoral pain syndrome.  The examiner stated that he had reviewed the Veteran's claims file; however, he only found one medical record pertaining to the Veteran's shin splints - a March 1999 medical examination where a private doctor simply noted that the Veteran "developed shin splints while tech training."  The VA examiner did not identify or comment on the September 1988 or March 1989 medical reports contained in the Veteran's service treatment records.  

The VA examiner concluded that the Veteran's bilateral shin splints and bilateral patellofemoral pain syndrome are less likely than not related to military service.  The examiner based his negative opinion on the lack of relevant medical records.   

At his November 2017 video conference hearing, the Veteran testified that he felt the VA examination was inadequate because the doctor did not ask him any questions and "just kept marking his paperwork."  

The Board agrees that the November 2016 VA examination was inadequate.  The VA examiner based his opinion on an incomplete review of the evidence, as he did not consider pertinent service treatment records.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (medical opinions based on an incomplete or inaccurate factual premise are not probative).  Moreover, it does not appear that the examiner considered the Veteran's lay statements regarding the in-service onset of shin splints and his continuous symptoms since service.  Instead, the examiner based his negative opinion completely on the absence of relevant medical records.  An opinion based on the absence of medical records without consideration of a veteran's competent reports is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, on remand, the Veteran must be afforded a new VA examination.    

Next, the Veteran is seeking service connection for sleep apnea, to include as secondary to his service-connected hyperthyroidism.  The Veteran contends that he developed sleep apnea during service as a result of weight gain caused by his medication for hyperthyroidism.  He has stated that he first began snoring and having problems breathing while sleeping when he was stationed in Qatar in 2002 or 2003.  Buddy statements from his wife, brother-in-law, and two sons state that the Veteran's symptoms, including loud snoring, stopping breathing, and daytime fatigue, began in 2001.  The Veteran underwent a sleep study and was diagnosed with obstructive sleep apnea in April 2007.  

Pursuant to his claim, the Veteran was afforded a VA medical examination in November 2016, performed by the same examiner who conducted his knee and lower leg conditions examination.  The VA examiner reviewed the Veteran's claims file, including the buddy statements from the Veteran's family members.  On the issue of direct service connection, the VA examiner gave an opinion that is not clear as to whether such condition is attributed to service.  His supporting rationale remarked, "[m]edical literature has demonstrated that sleep apnea is recurrent in loud snoring obese patients.  Patient being evidently overweight and snoring with CPAP support proximity of the condition of snoring and sleep apnea since 2001.  Therefore, a positive medical opinion will be given."  Although the examiner provided a favorable opinion, his supporting rationale is confusing, as it seems to attribute the Veteran's sleep apnea to obesity and snoring, rather than military service.

On the issue of secondary service connection, the VA examiner provided a negative nexus opinion.  The examiner opined that there is a lack of medical literature to support a finding that obstructive sleep apnea can result from hyperthyroidism.  The examiner further opined that he could not determine whether the Veteran's hyperthyroidism aggravated his sleep apnea due to insufficient medical records.  

Again, the Board finds this VA examination and opinion to be inadequate.  Barr, 21 Vet. App. at 303.  Although there is an opinion, the Board cannot use it as a basis to grant service connection because the examiner did not provide a nexus or diagnostic link between the Veteran's sleep apnea and military service.  The Board also finds the opinion given for secondary service connection to be inadequate because the examiner did not address the Veteran's contentions that his sleep apnea was caused or aggravated by weight gain due to the medication he takes to treat hyperthyroidism.  Moreover, the examiner based his opinion, in part, on the absence of medical records.  As such, on remand, the Veteran must be afforded a new VA examination.    

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination, with a physician who has not previously examined him, to determine the nature and etiology of his diagnosed bilateral shin splints and bilateral patellofemoral pain syndrome.  The examiner must review the Veteran's entire claims file, to include a copy of this REMAND, and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  Thereafter, the examiner should provide an opinion with respect to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shin splints were incurred in or caused by an in-service injury, event, or illness?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral patellofemoral pain syndrome was incurred in or caused by an in-service injury, event, or illness?  

In formulating the medical opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

It is imperative that the examiner's report reconcile the evidence of record, to include the Veteran's lay statements and hearing testimony, all service treatment records (to include those noted above), post-service medical records and other lay evidence.  The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

2.  Schedule the Veteran for a new VA examination, with a physician who has not previously examined him, to determine the nature and etiology of his sleep apnea.  The examiner must review the Veteran's entire claims file, to include a copy of this REMAND, and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  Thereafter, the examiner should provide an opinion with respect to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was incurred in or caused by an in-service injury, event, or illness?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected hyperthyroidism, to include any medications taken for treatment of hyperthyroidism?  

(c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was aggravated by his service-connected hyperthyroidism, to include any medications taken for treatment of hyperthyroidism?  
 
In formulating the medical opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

It is imperative that the examiner's report reconcile the evidence of record, to include the Veteran's lay statements and hearing testimony, service treatment records, and post-service medical records and other lay evidence.  The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  
 
3.  After ensuring compliance with the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




